Citation Nr: 0031550	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in October 
1998.  The veteran and his representative presented testimony 
before a Member of the Board at a videoconference hearing in 
June 2000.  Transcripts are on file, and the case is before 
the Board for appellate review.


FINDINGS OF FACT

1.  The Board, in February 1984 decision, denied service 
connection for a back disorder to include arthritis.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disorder.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
back disorder is cumulative.


CONCLUSIONS OF LAW

1.  The February 1984 Board decision denying service 
connection for a back disorder to include arthritis of the 
back is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that when determining 
whether the evidence is new and material, the VA must conduct 
a test: the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that new and material evidence has not been 
submitted to reopen the veteran's claim for a back disorder 
as previously denied by the Board in February 1984.  The 
Board agrees with the RO's decision.

Service connection for a back disorder was initially denied 
by the RO in January 1973.  At that time, the evidence 
included the veteran's claim, service medical records, and 
the veteran's statements.  Service medical records reflect 
that the veteran was seen complaining of low back aching 
pain, which was determined to be mostly postural in etiology.  
A muscle relaxant and bed board were prescribed.  At the 
veteran's June 1968 separation examination, there were no 
complaints or findings of a back disorder and the evaluation 
of the spine was normal.  In his claim, the veteran reported 
that he was thrown off of a gunner on two occasions during 
service and injured his back both times.  In a January 1973 
rating decision, the RO determined that a back disorder was 
not shown during service.  The veteran was notified of this 
decision in February 1973 and did not file a notice of 
disagreement, thus, the decision became final.

In September 1982, the veteran attempted to reopen his claim 
for service connection for a back disorder and submitted a 
December 1982 letter from his chiropractic physician, JTG, 
M.D.  Dr. G stated that he began treating the veteran in 
August 1982 for complaint of low back pain and that the 
veteran provided a history of being thrown from a field piece 
during service.  Following examination and testing, Dr. G 
diagnosed chronic osteoarthritis of the lumbar spine and 
chronic paraspinal muscle spasms.  In a December 1982 rating 
decision, the RO reopened the veteran's claim; however, the 
RO denied the claim on the basis that there was not 
sufficient evidence to show that the veteran's back disorder 
was incurred during service, i.e, there was no competent 
medical evidence of nexus between the veteran's back disorder 
and service.  The veteran appealed this decision to the 
Board. 

Prior to review by the Board, the veteran submitted pictures 
of himself with a tank and on crutches.  The dated on one of 
the pictures is February 1968.  The Board, in its February 
1984 decision, found that any back disability present in 
service was acute and transitory with no residuals and that 
arthritis of the back was not present during service or to a 
compensable degree with one year following service.  
Accordingly, the Board denied the veteran's claim for service 
connection for a back disorder to include arthritis.

Evidence in support of the veteran's claim for a back 
disorder submitted since the February 1984 Board decision 
consists of private medical and hospital records from 1970 to 
1998, VA medical records from 1991 to 1998 including VA 
examinations, a Social Security Administration disability 
award, copies of his some of his service medical records, and 
statements and hearing testimony of the veteran.  

Private hospital records reveal treatment for drug addiction, 
antisocial personality, and schizoid personality in 1970 and 
for fracture of the right tibia and fibula in 1988.  Private 
medical records from April to September 1990 show that the 
veteran complained of chronic low back pain which he related 
to an injury in service.  Diagnoses include chronic low back 
pain and arthralgias.  A September 1990 x-ray evaluation of 
the lumbar spine revealed well-maintained disc spaces and no 
evidence of fracture or bone destruction.  Private medical 
records from 1997 to 1998 including a hospitalization show 
treatment for C3-4 diskitis, osteomyelitis of the c-spine, 
headaches, and a gunshot wound to the right arm.  The VA 
medical records show complaints of low back pain with 
reported history of injury during service and diagnoses of 
chronic low back pain.  In an August 1991 decision, the SSA 
awarded the veteran SSI disability based on his right ankle 
fracture and mental limitations.  During his June 2000 
hearing, the veteran testified that he injured his back in 
service on two occasions after being thrown from Howitzer and 
he received treatment.  The veteran testified that as a 
result of his injuries his MOS was changed.  The veteran also 
stated that he attempted to get copies of his service medical 
records but was told that they were not available due to the 
fire.  The veteran reported that he received treatment by a 
couple of private physician shortly after service and has 
attempted to obtain those records; however, the veteran was 
unable to locate one of the physicians and the other one had 
died.   

The Board notes that the copies of the veteran's service 
medical records are duplicative of records previously 
considered.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran contends 
that he has a back disorder which is related to his service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
(lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, these 
contentions are duplicative of contentions made in connection 
with his prior claim.  This evidence is not new. 

The additional pertinent medical records show post-service 
complaints and treatment for chronic back pain and 
arthralgias, and, accordingly, are all cumulative of medical 
evidence of record at the time of the February 1984 decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  While there 
are additional records showing treatment for various other 
disorders as well as back complaints, nowhere in the 
additional medical records are medical opinions linking the 
veteran's current back disorder to service.  In any event, 
none of the evidence submitted since the February 1984 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a back disorder.


ORDER

New and material evidence to reopen a claim for service 
connection for a low back disorder has not been submitted; 
the appeal is, therefore, denied.  

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 1 -


